Per Curiam.

It appears that True and Spicely were engaged together in buying and shipping wheat for others. True settled with those for whom the purchases were made, and, for a certain part of the wheat, was compelled to deduct a specific sum per bushel frpm the usual price, because the same was damaged. True then sued Spicely for money had and received, money laid out and expended —the principal items of the claim being the one-half the loss on the damaged wheat, and the one-half the commission for buying, &c.
There was no evidence of the amount paid for the damaged wheat, nor of the amount obtained therefor. Nor was there any evidence of the state of the account between the partners, nor of any demand for a settlement or payment of any balance claimed to be due, if such demand was necessary.
J. Baker, for the appellant.
A new trial should have been granted.
The judgment is reversed with costs. Cause remanded, &c.